OPERATING AGREEMENT
 
This Operating Agreement ("Agreement") is entered into on December 15th, 2006,
by and among the following parties:
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China
 
PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China


PARTY C: Wang Xitian
 
ADDRESS: c/o Jilin Haitian Industrial Company, Ltd. No.1-3 South-hanyang Street,
Longtan Economic Development Zone, Jilin City, China

 
PARTY D: JILIN PROVINCE HUIZHENG VENTURE CAPITAL CO.
 
ADDRESS: c/o Jilin Haitian Industrial Company, Ltd. No.1-3 South-hanyang Street,
Longtan Economic Development Zone, Jilin City, China



WHEREAS, Party A is a wholly foreign owned enterprise registered in The People's
Republic of China (the "PRC") under the laws of the PRC;
 
WHEREAS, Advancetech Global Limited (“AGL”), an International Business Company
incorporated in the British Virgin Islands, owns all of the registered capital
of Party A;
 
WHEREAS, Party B is a domestic company with exclusively domestic capital
registered in the PRC and is engaged in the business of manufacturing chemicals
(“Business”);
 
WHEREAS, Party A has established a business relationship with Party B by
entering into an Exclusive Business Consulting Agreement dated as of the same
date hereof (“Consulting Agreement”) and an Technology Consulting Services
Agreement dated as of the same date hereof (“Technology Agreement”);
 
WHEREAS, Party B is an affiliated Chinese entity of Party A;
 
WHEREAS, pursuant to the Consulting Agreement and Technology Agreement between
Party A and Party B, Party B shall pay Party A certain fees as set forth in the
Consulting Agreement and the Technology Agreement (“Other Fees”), and Party B’s
daily operations will have a material effect on its ability to pay the fees
payable to Party A;
 
WHEREAS, Party C presently owns 25.89% of the registered capital of Party B;
 

--------------------------------------------------------------------------------


 
WHEREAS, Party D presently owns 45.45% of the registered capital of Party B; and
 
WHEREAS, Party A, Party B, Party C and Party D agree to further clarify matters
relating to the operation of Party B and its Business pursuant to provisions of
this Agreement.
 
NOW THEREFORE, Party A, Party B, Party C and Party D through negotiations hereby
agree as follows:
 

1.  
During the term of this Agreement, in order to ensure the normal operation of
Party B and its Business, Party A agrees that subject to Party B’s satisfaction
of the provisions of this Agreement described below, Party A shall guarantee the
performance of contracts, agreements and transactions executed by Party B
related to its Business (“Party B’s Obligations”); and in return, Party B agrees
to pay to Party A a fee (“Fee”) equal to 50% of Party B’s cash flows from
operating activities (“Operating Cash Flow”). The Fee shall be paid monthly by
Party B to Party A within 10 days following the end of each month based on the
Operating Cash Flow for such month as estimated by Party A and Party B in good
faith (“Estimated Monthly Amount”). Within sixty (60) days after the end of each
fiscal quarter, Party A and Party B shall make a final determination of the
actual Operating Cash Flow for such quarter (“Final Quarterly Amount”) based on
the financial statements of Party B, which have been reviewed or audited by the
Parties’ registered certifying accountant for U.S. financial reporting purposes
(“Accountant”). To the extent the Final Quarterly Amount is greater than the
Estimated Monthly Amounts for such quarter, the Fee shall be adjusted and Party
B shall promptly remit to Party A the additional Fee due and owing. To the
extent the Final Quarterly Amount is less than the Estimated Monthly Amounts for
such quarter, the Fee shall be adjusted and Party A shall promptly remit to
Party B the amount by which the Fee was overpaid.

 
Notwithstanding anything to the contrary contained in this Agreement, for each
fiscal year of Party B, (i) in the event that 50% of Party’s B Net Income (as
defined below) for the fiscal year is less than the Fee for such fiscal year,
the Fee shall be adjusted such that it shall be equal to 50% of Party B’s Net
Income for such fiscal year, and (ii) in the event that 50% of Party B’s Net
Income is greater than the Fee for such fiscal year, the Fee shall be increased
such that it shall be equal to 50% of Party B’s Net Income for such fiscal
year. 
 
For purposes of this Agreement, the determination and calculation of Net Income
and Operating Cash Flow shall made in accordance with U.S. generally accepted
accounting principles (“U.S. GAAP”) as reflected on Party B’s U.S. GAAP
financial statements, which have been reviewed or audited by the Accountant,
before giving effect to the Fee paid or payable hereunder and the Other Fees
paid or payable under the Consulting Agreement and the Technology Agreement. Any
disputes with respect to the determination or calculation of the Fee, Net Income
or Operating Cash Flow shall be resolved by the Accountant, and such
determination shall be final.
 
2

--------------------------------------------------------------------------------


 
As further consideration for Party A’s guarantee of Party B’s Obligations
hereunder, Party B hereby pledges all of its accounts receivable and assets to
Party A as security for the payment of Party B’s Obligations under the
guarantee. Upon the request of Party A at any time and from time to time, Party
B will execute such further pledge and/or guarantee contracts in favor of Party
A and will take any and all actions necessary to register such pledge and/or
guarantee contracts with the appropriate PRC government authorities.
 
According to the aforementioned performance guarantee arrangements, at the
request of Party B, Party A shall execute written guarantee contracts separately
with the other parties to Party B’s contracts, agreements and transactions as
Party B’s performance guarantor, as required in order to undertake liabilities
as guarantor. In any event, all other parties to Party B’s contracts, agreements
and transactions are third party beneficiaries to the obligation of Party B
hereunder.



2.  
In consideration of the requirements of Article 1 herein and to ensure the
performance of the Consulting Agreement, the Technology Agreement and this
Agreement between Party A and Party B, and to ensure the payment of all amounts
owed by Party B to Party A, Party B together with its shareholders Party C and
Party D hereby jointly and severally agree that Party B shall not conduct any
transaction which may materially affect its assets, obligations, rights or the
Business unless it obtains a prior written consent from Party A, including
without limitation the following actions:




2.1.
To borrow money from any third party or assume any debt;




2.2.
To sell to any third party or acquire from any third party any assets or rights,
including without limitations, any plant, equipment, real property or personal
property, or any intellectual property rights;




2.3.
To provide any guaranty for any third party obligations;




2.4.
To assign to any third party any agreements related to the Business;




2.5.
To engage in any other business consulting agreements with any third party or to
engage in any other business activities other than the Business; and




2.6.
To pledge or otherwise encumber any of its assets or intellectual property
rights to any third party as a security interest.




3.  
To ensure the performance of the Consulting Agreement, the Technology Agreement
and this Agreement between Party A and Party B, and to ensure the payment of all
amounts owed by Party B to Party A, Party B together with its shareholders Party
C and Party D hereby jointly and severally agree to accept the operation
guidance set by Party A on, including but not limited to, business and marketing
strategies, business planning, business operation guidance, the appointment and
dismissal of its directors and officers (as described in Article 4 below), the
hiring and firing employees, its daily operation of the Business, and its
financial and budgeting system.

 
3

--------------------------------------------------------------------------------


 

4.  
Party B together with its shareholders Party C and Party D hereby jointly and
severally agree that Party B, Party C and Party D shall appoint personnel
recommended by Party A as the directors of Party B, and Party B shall appoint
those candidates recommended by Party A as Party B's General Manager, Chief
Financial Officer, and other high level managerial positions.




5.  
Any amendment and supplement of this Agreement shall come into force only after
a written agreement in the English language is signed by all parties. The
amendment and supplement duly executed by all parties shall be part of this
Agreement and shall have the same legal effect as this Agreement.




6.  
This Agreement shall be governed by and construed in accordance with the PRC
laws.

 

7.  
The parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
negotiation. In case no settlement can be reached through negotiation, except as
provided in Article 1, either party may submit such dispute to China
International Economic and Trade Arbitration Commission ("CIETAC") for
arbitration in accordance with the current rules of CIETAC. The arbitration
proceedings shall take place in Hong Kong and shall be conducted in English. The
arbitration award shall be final and binding upon the parties.




8.  
Any notice which is given by any of the parties hereto for the purpose of
performing the rights, duties and obligations hereunder shall be in writing in
the English language. Where such notice is delivered personally, the time of
notice is the time when such notice actually reaches the addressee; where such
notice is transmitted by telex or facsimile, the notice time is the time when
such notice is transmitted. If such notice does not reach the addressee on
business date or reaches the addressee after normal business hours, the next
business day following such day is the date of notice. The delivery place is the
address first written above of the parties hereto or the address advised in
writing from time to time. The writing form includes facsimile and telex.




9.  
This Agreement shall be executed by a duly authorized representative of each
party and shall become effective as of the date first written above. The term of
this Agreement is ten (10) years, unless early termination occurs in accordance
with the relevant provisions herein. This Agreement shall be automatically
renewed for additional ten (10) year periods upon the expiration of the initial
term hereof or any renewal term, unless this Agreement has been previously
terminated as provided herein.




10.  
During the term of this Agreement or any renewal term, Party B, Party C and
Party D shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty days prior written notice to Party B, Party C and Party
D.




11.  
This Agreement is executed in English only, and the executed English language
Agreement shall prevail in all cases. This Agreement may be executed in
counterparts, each of which shall constitute one and the same agreement, and by
facsimile or electronic signature.

 
4

--------------------------------------------------------------------------------


 

12.  
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that any other provision of
this Agreement invalid or unenforceable in any other jurisdiction.

 
[Remainder of this page intentionally left bank.]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first written above.
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD
 
By:   /s/ Wang Xitian

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO
 
PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 
By:   /s/ Wang Xitian

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO


PARTY C:
 
 /s/ Wang Xitian

--------------------------------------------------------------------------------

Wang Xitian
 
PARTY D: JILIN PROVINCE HUIZHENG VENTURE CAPITAL CO.


By:   /s/ Wang Xitian

--------------------------------------------------------------------------------

Wang Xitian, Chairman 
 
6

--------------------------------------------------------------------------------


 